Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
As per the independent claims, the claim elements for each received narrative, determine a subset of the narrative to retain based on predefined rules, wherein the predefined rules identify information to exclude from the narrative; for each determined subset, determine a factorized entropy matrix comprising for each word in the subset a set of numbers, wherein each number is associated with a count of co-occurrences of the word with another word in the natural language; determine, using at least one of the distance matrices, for a first word of the subset, a first threshold distance, wherein, when a first narrative-to-word distance determined between a first narrative and the first word is less than the threshold distance, text in the first narrative is determined to be associated with a first outcome corresponding to an occurrence of an unapproved event, wherein the first narrative-to-word difference corresponds to a smallest difference between a meaning of the first word and a meaning of any word in the first narrative; and store the first word and first threshold as a first word-threshold pair associated with the first outcome, is not explicitly taught by the prior art of record.  Examples of the prior art of record, Koster (9522833) at col. 9, ll. 60-64; col. 9, ll. 1-9; col. 8, ll. 53-65; and col. 11, Il. 40-45 teaches analyzing the speech record between the call agent and the user, and determining which subset of unapproved events are identified – col. 9, lines 60-64 gives the example of a subset for bankruptcy, col. 9 lines 1-9 is a subset defined with vehicles, and col 8 lines 53-65 marking a free giveaway; and the call center can set multiple types of subsets for a violation category – col. 11 lines 40-45);  however, these sections merely identifies a “set of keywords” associated with a particular concept, such as “bankruptcy”, “vehicles”, or “a free giveaway” and that those keywords are used by an agent to determine “a violation of the policy or regulation.” However, the cited portions of Koster — whether taken alone or in combination with Choi — fail teach, suggest, or disclose any “predefined rules” much less “predefined rules [that] identify information to exclude from the narrative” as recited in Claim 1.  Next, Koster at col. 8, Il. 58-65; col. 9, Il. 59-64; and col. 10, ll. 1-10 as disclosing, “for each determined subset ... wherein each number is associated with a count of co-occurrences of the word with another word in the natural language” as recited in Claim 1. It does not. Even if those cited portions of Koster describe the closeness of one word with another, or the number of words, as stated by the Office Action (which Applicants do not necessarily agree with), they fail to teach, suggest, or disclose “a count of co-occurrences of the word with another word in the natural language” as recited in Claim 1. Again, the Office Action fails to consider all words of the claim when evaluating patentability. This is impermissible.
Choi (20020042793) teaches measuring calculating a semantic distance between query word/words versus a ‘narrative’ (in Choi, documents – a collection of sentences and phrases) para 0056, and further measuring the word against a cluster (para 0058-0059): forming a matrix based on the entropy cluster variable for N documents (para 0106); normalizing/ standardizing the matrix over either the shortest cluster distance – para 128, longest cluster distance – para 0129, or based on the centroid relative to a dissimilarity measure – para 0129; clustering according to the query word and the narrative/document – para 0082, using a distance measure to determine similarity/dissimilarity – para 0083, and as an example performing a Kohonen neural network and bayesian learning to perform real-time clustering – para 0087, and re-ranking/re-ordering based on the matrix of values – para 0099-0100, see para 0111- 0117 for the distance matrix calculations); and calculating a distance/angle between the query and the document clustering for semantic similarity – para 0118 – 0119); however, Choi does not explicitly teach “wherein the first narrative-to-word difference corresponds to a smallest difference between a meaning of the first word and a meaning of any word in the first narrative” recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

		Replace the current title, with, “Automated Narrative Review Generating Authority Alerts”

		In claims 1,8,15, 	replace “narrative comprises an indication”
					With -- narrative generates an indication --  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        09/06/2022